         Case 1:18-vv-01212-UNJ Document 11 Filed 01/03/19 Page 1 of 1




              In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                     No. 18-1212V
                                  (not to be published)

*****************************
DALVINDER SINGH BAINS and GURPAL *
KAUR BAINS, on behalf of K.S.B., *
                                 *                         November 13, 2018
                                 *
                                 *
                 Petitioners,    *                         Rule 21(a); No Judgment; Order
                                 *                         Concluding Proceedings
          v.                     *
                                 *
SECRETARY OF HEALTH AND          *
HUMAN SERVICES,                  *
                                 *
                 Respondent.     *
                                 *
*****************************

                         ORDER CONCLUDING PROCEEDINGS

       On November 13, 2018, pursuant to Vaccine Rule 21(a), Petitioners filed a notice of
voluntary dismissal in the above-captioned case. See Petitioners’ Notice of Voluntary Dismissal,
dated Nov. 13, 2018 (ECF No. 9).

       Accordingly, pursuant to Vaccine Rule 21(a)(3), the above-captioned case is hereby
dismissed without prejudice. The Clerk of the Court is hereby instructed that a judgment shall
not enter in the instant case pursuant to Vaccine Rule 21(a).

   IT IS SO ORDERED.

                                                           /s/ Brian H. Corcoran
                                                             Brian H. Corcoran
                                                             Special Master
